Citation Nr: 0307025	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  02-11 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from December 1962 to 
September 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
continued the veteran's 50 percent disability evaluation for 
PTSD.  


FINDING OF FACT

The veteran's service-connected PTSD is productive of 
symptoms which result in no more than occupational and social 
impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§  4.7, 4.126(a), 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claim of an increased evaluation for 
PTSD, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations.  The record in this case includes 
the veteran's VA treatment records.  Furthermore, the veteran 
has been afforded a VA psychiatric examination to evaluate 
his PTSD disability.  As the record shows that the veteran 
has been afforded a VA examination in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  With regard to providing assistance to the veteran it 
is also noted that he has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection and increased evaluations.  
The discussions in the rating decisions and statements of the 
cases have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the August 2002 Statement of the Case, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Considering 
the foregoing, the Board therefore finds that the notice 
requirements of the new law and regulation have been met.   

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Law and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126

Under 38 C.F.R. § 4.130, the criteria for rating mental 
disorders, including PTSD, effective November 7, 1996, 
Diagnostic Code 9411, provides a 50 percent rating where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating for PTSD is warranted where the disorder 
is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships. 

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

Factual Background

VA clinical records from the late 1990's and early 2000 show 
that the veteran received continued psychiatric treatment for 
PTSD.  His mood was consistently described as euthymic and he 
was considered stable.  A history of sleep disturbance was 
reported and while his sleep disturbance was helped with 
medication he also reported that he had additional nightmares 
and anxiety.  Periods of disassociation in which the veteran 
reported his mind went blank for a few seconds were also 
reported, and there was some mild depression associated with 
seasonal change and paranoid thoughts.  Psychotropic 
medication, including Lorazepam, Trazadone, and Zoloft were 
prescribed.  During the period it was reported that the 
veteran was doing well and that his PTSD was well controlled.  
Global Assessment of Functioning (GAF) scores were from 50 to 
65.   

By the end of 2000 the veteran's somatic complaints were 
reported along with an inability to focus on activities, 
concerns about anxiety, and the loss of cognitive 
functioning.  An activity that the veteran liked was wood 
working, but he indicated that he did not have many other 
activities.  GAF scores from late 2000 through  January 2001 
were 60-65.  In February 2001 VA clinical records show that 
the veteran continued to report anxiety and insomnia.  His 
mood was described as constricted and flattened.  His GAF 
score was 55.  VA records through November 2001 show 
complaints of depression related to aging along with 
irritability and anxiety.  The veteran felt that he had 
depression which was worsening due to his reduction in 
activity levels and his desire to isolate.  It was reported 
that he continued to have a stable relationship with a son 
and his spouse.  

In December 2001 it was reported that the veteran had been 
working on his isolation by caring for an animal.  He also 
read books and worked on an aquarium.  In January 2002 it was 
reported that the veteran was euythmic and not reporting the 
same levels of irritability or depression as in the past. His 
family relationships remained stable.  It was reported in 
February 2001 that he maintained stability with PTSD 
symptoms.  In March 2001 depression was reported in a medical 
examination.  March 2001 psychiatric entries revealed that 
the veteran had his anger controlled with medications and he 
was stable. GAF scores through March 2001 were 50.

A VA psychological examination was performed in April 2002.  
It was reported that the veteran was polite, courteous, 
pleasant, and cooperative.  The veteran was described as open 
and verbal during the background interview, and it was 
indicated that his responses were articulate.  The veteran's 
grooming and hygiene were acceptable and he was alert and 
oriented.  The veteran had been married for thirty years and 
he described his relationship as "rocky."  It was reported 
that the veteran had seven children and he had a poor 
relationship with the oldest three children.  He described 
his relationship with his other children as rather distant.  

The veteran reported that he had had 50 jobs since leaving 
the military.  His last employment was in 1995 and he 
terminated that job due to his difficulty in responding to 
authority figures and anger.  It was stated that most of his 
jobs had ended because of temper and an inability to work 
around others.   The veteran reported that he subsided on his 
VA disability and that his spouse worked which brought in 
extra and allowed him not to have to place himself in the 
stressful situations created by work.  Since he did not work 
he was less angry and he could stay at home and avoid others.  
It was reported that the veteran had no friends, and he 
attended church, which suggested that he could maintain some 
brief and superficial contact with others, although prolonged 
contact with others appeared beyond his abilities.  

The examiner noted that the veteran lived a simple lifestyle 
where he was able to manage stress effectively.  The veteran 
did not leave his home much and he spent most of his time 
performing chores around the house.  It was reported that he 
complained of occasional nightmare and that he had frequent 
night sweats.  He had startle response and hypervigilence.  
If the veteran went to a restaurant that had too many people, 
he became highly anxious and would leave.  Intrusive thoughts 
concerning traumas were triggered by the sounds of 
helicopters.  He avoided stimuli of trauma, although he was 
able to watch war movies with anxiousness.  The veteran 
acknowledged survivor guilt.  

The examiner reported that the mental status examination was 
essentially unremarkable.  It was reported that he maintained 
good eye contact, and his voice was normal although slightly 
subdued.  His affect was mildly blunted, but he was able to 
smile, and he responded to humor.  The veteran's mood was 
slightly dysphoric and irritable.  There was no impairment of 
concentration and his memory was intact.  The veteran's 
thinking was logical and goal oriented.  The diagnosis 
indicated PTSD.  The GAF score was 50 to 55.  The examiner 
commented regarding the veteran's history of quitting jobs 
due to an inability to deal with authority figures or work 
with others.  It was indicated that it was possible that he 
might be able to work in an isolated work setting, but he did 
not have the capacity to work in settings where he had to 
interact with others.  It was also noted that the veteran 
maintained a fairly isolated lifestyle.  

VA clinical records through August 2002 show that the veteran 
reported that a daughter had moved into his household and 
that his activities included working on his home.                                 

Analysis

The clinical evidence shows that the veteran continues with 
various PTSD symptoms, to include occasional nightmares, 
sleep disturbance, anxiety, startle response, and 
hypervigilance. With respect to the veteran's social 
adaptability it appears that his social interactions are 
affected by psychological symptoms.  He is somewhat isolated, 
although he does go to restaurants on occasion and has 
traveled out of state to visit relatives.  Moreover, while he 
has problems with his marriage, it is of some significance 
that he has been married for approximately 30 years.  

The veteran is currently evaluated for PTSD at a 50 percent 
disability evaluation.  It is noteworthy though that in the 
last mental status examination it was indicated that it was 
unremarkable.  The veteran was cooperative and pleasant 
although his affect was blunted mildly and his mood was 
mildly dysphoric and irritable.  His memory was intact and 
there was no concentration impairment.  He does keep busy 
working on his home and he attends church albeit apparently 
without much social contact there.  The most recent 
psychological examination showed a GAF of 50 to 55 and it has 
been indicted that he uses substantial psychotropic 
medications for his psychiatric symptoms.     

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A 41-50 score indicates 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."

After carefully considering the evidence, the Board is 
compelled to find that the preponderance of the evidence is 
against entitlement to a rating in excess of 50 percent.  It 
is clear that he has PTSD symptomatology which result in both 
occupational and social impairment.  The Board also 
recognizes that the criteria set forth in the rating formula 
for mental disorders do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet.App. 436 
(2002).  Nevertheless, it appears that most of his symptoms 
are either expressly listed under the criteria for the 
existing 50 percent rating, or are similar to those which are 
so listed.  The veteran suffers from constricted affect, 
depression, disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  However, these symptoms are expressly 
listed among the criteria for a 50 percent rating.  There is 
no problems with the veteran speech, personal appearance and 
hygiene, or impulse control, nor is there evidence of near 
continuous panic or depression which affects his ability to 
function independently.  While there have been references to 
some periods of disassociation, this alone is not sufficient 
to warrant a finding that his PTSD disability picture more 
nearly approximates the criteria for the next higher rating 
of 70 percent.  The Board also notes that the veteran has 
reported that he routinely checks his property at night and 
sits with his back to a wall in restaurants, but the Board 
does not view these routines as rising to the level of 
obsessional rituals with interfere with routine activities.  

A finding that the current 50 percent rating is appropriate 
also appears to be supported by the GAF scores which reflect 
essentially moderate impairment.  The Board also notes that a 
review of the reports of his regular PTSD therapy sessions 
suggests that the veteran's PTSD symptoms are fairly well 
under control, and in this regard the veteran mentioned on a 
few occasions that he felt his PTSD had improved.  

In sum, the preponderance of the evidence is against 
entitlement to a rating in excess of 50 percent at this time.  
The veteran may always advance another increased rating claim 
should his PTSD increase in severity in the future.  

Finally, in making this determination the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit a favorable decision. 


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

